COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-385-CV


DANY JOE GUEST, MARRY E. TINDLE,                                  APPELLANTS
AND CYNTHIA E. MARTIN

                                        V.

TXU ELECTRIC DELIVERY COMPANY                                        APPELLEE

                                     ----------

                 FROM PROBATE COURT OF DENTON COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On December 29, 2009, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless




      1
          … See Tex. R. App. P. 47.4.
appellants, within fifteen days, made arrangements to pay for the clerk’s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.




                                                  PER CURIAM


PANEL: MEIER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: January 28, 2010




                                        2